OMB APPROVAL OMB Number: 3235-0582 Expires:January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320 Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC 8401 Colesville Road, Suite 320 Silver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit Eugene A. Profit, President Date August 6, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT THE PROFIT FUNDS PROXY VOTING RECORD 7/1/2011 - 6/30/2012 THE PROFIT FUND Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Director Richard H. Anderson Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Director David L. Calhoun Mgmt For Withhold Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Victor J. Dzau Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Omar Ishrak Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Shirley Ann Jackson Mgmt For For Medtronic, Inc. DT 25-Aug-11 Annual 27-Jun-11 Elect Director James T. Lenehan Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Denise M. O'Leary Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Kendall J. Powell Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Robert C. Pozen Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Jean-Pierre Rosso Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 Elect Director Jack W. Schuler Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 2 Ratify Auditors Mgmt For For Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Medtronic, Inc. MDT 25-Aug-11 Annual 27-Jun-11 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 Elect Director Alan B. Graf, Jr. Mgmt For For NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 Elect Director John C. Lechleiter Mgmt For For NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 Elect Director Phyllis M. Wise Mgmt For Withhold NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NIKE, Inc. NKE 19-Sep-11 Annual 25-Jul-11 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 1 Elect Director James L. Barksdale Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 2 Elect Director John A. Edwardson Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 3 Elect Director Shirley Ann Jackson Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 4 Elect Director Steven R. Loranger Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 5 Elect Director Gary W. Loveman Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 6 Elect Director R. Brad Martin Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 7 Elect Director Joshua Cooper Ramo Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 8 Elect Director Susan C. Schwab Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 9 Elect Director Frederick W. Smith Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 10 Elect Director Joshua I. Smith Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 11 Elect Director David P. Steiner Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 12 Elect Director Paul S. Walsh Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 13 Provide Right to Call Special Meeting Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 14 Ratify Auditors Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 16 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 17 Require Independent Board Chairman SH Against For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 18 Stock Retention/Holding Period SH Against For FedEx Corporation FDX 26-Sep-11 Annual 01-Aug-11 31428X106 19 Report on Political Contributions SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Jeffrey S. Berg Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director H. Raymond Bingham Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Michael J. Boskin Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Safra A. Catz Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Bruce R. Chizen Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director George H. Conrades Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Lawrence J. Ellison Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Hector Garcia-Molina Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Jeffrey O. Henley Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Mark V. Hurd Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Elect Director Donald L. Lucas Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 Director Naomi O. Seligman Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 3 Advisory Vote on Say on Pay Frequency Mgmt None One Year Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 4 Ratify Auditors Mgmt For For Oracle Corporation ORCL 12-Oct-11 Annual 15-Aug-11 68389X105 5 Stock Retention/Holding Period SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 1 Elect Director Stephen M. Bennett Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 2 Elect Director Michael A. Brown Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 3 Elect Director Frank E. Dangeard Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 4 Elect Director Geraldine B. Laybourne Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 5 Elect Director David L. Mahoney Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 6 Elect Director Robert S. Miller Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 7 Elect Director Enrique Salem Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 8 Elect Director Daniel H. Schulman Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 9 Elect Director V. Paul Unruh Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 10 Ratify Auditors Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 11 Amend Outside Director Stock Awards/Options in Lieu of Cash Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Symantec Corporation SYMC 25-Oct-11 Annual 26-Aug-11 14 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 1 Elect Director Kathleen A. Cote Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 2 Elect Director John F. Coyne Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 3 Elect Director Henry T. DeNero Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 4 Elect Director William L. Kimsey Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 5 Elect Director Michael D. Lambert Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 6 Elect Director Len J. Lauer Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 7 Elect Director Matthew E. Massengill Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 8 Elect Director Roger H. Moore Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 9 Elect Director Thomas E. Pardun Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 10 Elect Director Arif Shakeel Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Western Digital Corporation WDC 10-Nov-11 Annual 16-Sep-11 13 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 1 Elect Director Steven A. Ballmer Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 2 Elect Director Dina Dublon Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 3 Elect Director William H. Gates, III Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 4 Elect Director Raymond V. Gilmartin Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 5 Elect Director Reed Hastings Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 6 Elect Director Maria M. Klawe Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 7 Elect Director David F. Marquardt Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 8 Elect Director Charles H. Noski Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 9 Elect Director Helmut Panke Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 12 Ratify Auditors Mgmt For For Microsoft Corporation MSFT 15-Nov-11 Annual 02-Sep-11 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 1 Elect Director Carol A. Bartz Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 2 Elect Director M. Michele Burns Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 3 Elect Director Michael D. Capellas Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 4 Elect Director Larry R. Carter Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 5 Elect Director John T. Chambers Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 6 Elect Director Brian L. Halla Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 7 Elect Director John L. Hennessy Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 8 Elect Director Richard M. Kovacevich Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 9 Elect Director Roderick C. McGeary Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 10 Elect Director Arun Sarin Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 11 Elect Director Steven M. West Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 12 Elect Director Jerry Yang Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 13 Amend Omnibus Stock Plan Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 15 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 16 Ratify Auditors Mgmt For For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 17 Amend Bylaws to Establish a Board Committee on Environmental Sustainability SH Against Against Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 18 Report on Internet Fragmentation SH Against For Cisco Systems, Inc. CSCO 07-Dec-11 Annual 10-Oct-11 17275R102 19 Stock Retention/Holding Period SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Express Scripts, Inc. ESRX 21-Dec-11 Special 04-Nov-11 1 Approve Merger Agreement Mgmt For For Express Scripts, Inc. ESRX 21-Dec-11 Special 04-Nov-11 2 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 Elect Director James D. Sinegal Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 Elect Director Jeffrey H. Brotman Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 Elect Director Richard A. Galanti Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 Elect Director Daniel J. Evans Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 Elect Director Jeffrey S. Raikes Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 2 Ratify Auditors Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 3 Amend Omnibus Stock Plan Mgmt For For Costco Wholesale Corporation COST 26-Jan-12 Annual 21-Nov-11 22160K105 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 1 Elect Director Gary P. Coughlan Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 2 Elect Director Mary B. Cranston Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 3 Elect Director Francisco Javier Fernandez-Carbajal Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 4 Elect Director Robert W. Matschullat Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 5 Elect Director Cathy E. Minehan Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 6 Elect Director Suzanne Nora Johnson Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 7 Elect Director David J. Pang Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 8 Elect Director Joseph W. Saunders Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 9 Elect Director William S. Shanahan Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 10 Elect Director John A. Swainson Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 12 Amend Omnibus Stock Plan Mgmt For For Visa Inc. V 31-Jan-12 Annual 05-Dec-11 92826C839 13 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director William V. Campbell Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Timothy D. Cook Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Millard S. Drexler Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Al Gore Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Robert A. Iger Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Andrea Jung Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Arthur D. Levinson Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 Elect Director Ronald D. Sugar Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 2 Ratify Auditors Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 4 Prepare Conflict of Interest Report SH Against Against Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 5 Advisory Vote to Ratify Directors' Compensation SH Against Against Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 6 Report on Political Contributions SH Against Against Apple Inc. AAPL 23-Feb-12 Annual 27-Dec-11 7 Require a Majority Vote for the Election of Directors SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Robert A. Cascella Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Glenn P. Muir Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director David R. LaVance, Jr. Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Sally W. Crawford Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Nancy L. Leaming Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Lawrence M. Levy Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Christiana Stamoulis Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Elaine S. Ullian Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 Elect Director Wayne Wilson Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For Hologic, Inc. HOLX 06-Mar-12 Annual 13-Jan-12 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Barbara T. Alexander Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Stephen M. Bennett Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Donald G. Cruickshank Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Raymond V. Dittamore Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Thomas W. Horton Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Paul E. Jacobs Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Robert E. Kahn Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Sherry Lansing Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Duane A. Nelles Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Francisco Ros Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Brent Scowcroft Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 Elect Director Marc I. Stern Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 2 Ratify Auditors Mgmt For For QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against QUALCOMM Incorporated QCOM 06-Mar-12 Annual 09-Jan-12 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 1 Elect Director Samuel H. Armacost Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 2 Elect Director Charles Crocker Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 3 Elect Director Joseph R. Hardiman Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 4 Elect Director Charles B. Johnson Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 5 Elect Director Gregory E. Johnson Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 6 Elect Director Rupert H. Johnson, Jr. Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 7 Elect Director Mark C. Pigott Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 8 Elect Director Chutta Ratnathicam Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 9 Elect Director Laura Stein Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 10 Elect Director Anne M. Tatlock Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 11 Elect Director Geoffrey Y. Yang Mgmt For For Franklin Resources, Inc. BEN 14-Mar-12 Annual 17-Jan-12 12 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 1 Elect Director A. Thomas Bender Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 2 Elect Director Michael H. Kalkstein Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 3 Elect Director Jody S. Lindell Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 4 Elect Director Donald Press Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 5 Elect Director Steven Rosenberg Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 6 Elect Director Allan E. Rubenstein Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 7 Elect Director Robert S. Weiss Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 8 Elect Director Stanley Zinberg Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 9 Ratify Auditors Mgmt For For The Cooper Companies, Inc. COO 20-Mar-12 Annual 25-Jan-12 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 1 Elect Director Louis R. Chenevert Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 2 Elect Director John V. Faraci Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 3 Elect Director Jean-Pierre Garnier, Ph.D. Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 4 Elect Director Jamie S. Gorelick Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 5 Elect Director Edward A. Kangas Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 6 Elect Director Ellen J. Kullman Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 7 Elect Director Richard D. McCormick Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 8 Elect Director Harold McGraw, III Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 9 Elect Director Richard B. Myers Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 10 Elect Director H. Patrick Swygert Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 11 Elect Director André Villeneuve Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 12 Elect Director Christine Todd Whitman Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 13 Ratify Auditors Mgmt For For United Technologies Corporation UTX 11-Apr-12 Annual 15-Feb-12 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 1 Elect Director Alain J.P. Belda Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 2 Elect Director William R. Brody Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 3 Elect Director Kenneth I. Chenault Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 4 Elect Director Michael L. Eskew Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 5 Elect Director David N. Farr Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 6 Elect Director Shirley Ann Jackson Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 7 Elect Director Andrew N. Liveris Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 8 Elect Director W. James McNerney, Jr. Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 9 Elect Director James W. Owens Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 10 Elect Director Samuel J. Palmisano Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 11 Elect Director Virginia M. Rometty Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 12 Elect Director Joan E. Spero Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 13 Elect Director Sidney Taurel Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 14 Elect Director Lorenzo H. Zambrano Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 15 Ratify Auditors Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 17 Provide for Cumulative Voting SH Against For International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 18 Report on Political Contributions SH Against Against International Business Machines Corporation IBM 24-Apr-12 Annual 24-Feb-12 19 Report on Lobbying Expenses SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 1 Elect Director Lamberto Andreotti Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 2 Elect Director Richard H. Brown Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 3 Elect Director Robert A. Brown Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 4 Elect Director Bertrand P. Collomb Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 5 Elect Director Curtis J. Crawford Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 6 Elect Director Alexander M. Cutler Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 7 Elect Director Eleuthere I. Du Pont Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 8 Elect Director Marillyn A. Hewson Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 9 Elect Director Lois D. Juliber Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 10 Elect Director Ellen J. Kullman Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 11 Elect Director Lee M. Thomas Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 12 Ratify Auditors Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 14 Require Independent Board Chairman SH Against For E. I. du Pont de Nemours and Company DD 25-Apr-12 Annual 29-Feb-12 15 Report on Pay Disparity SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction General Electric Company GE 25-Apr-12 Annual 27-Feb-12 1 Elect Director W. Geoffrey Beattie Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 2 Elect Director James I. Cash, Jr. Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 3 Elect Director Ann M. Fudge Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 4 Elect Director Susan Hockfield Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 5 Elect Director Jeffrey R. Immelt Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 6 Elect Director Andrea Jung Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 7 Elect Director Alan G. Lafley Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 8 Elect Director Robert W. Lane Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 9 Elect Director Ralph S. Larsen Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 10 Elect Director Rochelle B. Lazarus Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 11 Elect Director James J. Mulva Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 12 Elect Director Sam Nunn Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 13 Elect Director Roger S. Penske Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 14 Elect Director Robert J. Swieringa Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 15 Elect Director James S. Tisch Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 16 Elect Director Douglas A. Warner, III Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 17 Ratify Auditors Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 19 Amend Omnibus Stock Plan Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 20 Approve Material Terms of Senior Officer Performance Goals Mgmt For For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 21 Provide for Cumulative Voting SH Against For General Electric Company GE 25-Apr-12 Annual 27-Feb-12 22 Phase Out Nuclear Activities SH Against Against General Electric Company GE 25-Apr-12 Annual 27-Feb-12 23 Require Independent Board Chairman SH Against Against General Electric Company GE 25-Apr-12 Annual 27-Feb-12 24 Provide Right to Act by Written Consent SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 1 Elect Director Herbert A. Allen Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 2 Elect Director Ronald W. Allen Mgmt For Against The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 3 Elect Director Howard G. Buffett Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 4 Elect Director Richard M. Daley Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 5 Elect Director Barry Diller Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 6 Elect Director Evan G. Greenberg Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 7 Elect Director Alexis M. Herman Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 8 Elect Director Muhtar Kent Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 9 Elect Director Donald R. Keough Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 10 Elect Director Robert A. Kotick Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 11 Elect Director Maria Elena Lagomasino Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 12 Elect Director Donald F. McHenry Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 13 Elect Director Sam Nunn Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 14 Elect Director James D. Robinson, III Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 15 Elect Director Peter V. Ueberroth Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 16 Elect Director Jacob Wallenberg Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 17 Elect Director James B. Williams Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 18 Ratify Auditors Mgmt For For The Coca-Cola Company KO 25-Apr-12 Annual 27-Feb-12 19 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 1 Elect Director Marc L. Andreessen Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 2 Elect Director William C. Ford, Jr. Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 3 Elect Director Dawn G. Lepore Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 4 Elect Director Kathleen C. Mitic Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 5 Elect Director Pierre M. Omidyar Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 7 Amend Omnibus Stock Plan Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 8 Approve Qualified Employee Stock Purchase Plan Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 9 Declassify the Board of Directors Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 10 Provide Right to Call Special Meeting Mgmt For For eBay Inc. EBAY 26-Apr-12 Annual 08-Mar-12 11 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 1 Elect Director Dennis A. Ausiello Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 2 Elect Director M. Anthony Burns Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 3 Elect Director W. Don Cornwell Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 4 Elect Director Frances D. Fergusson Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 5 Elect Director William H. Gray, III Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 6 Elect Director Helen H. Hobbs Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 7 Elect Director Constance J. Horner Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 8 Elect Director James M. Kilts Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 9 Elect Director George A. Lorch Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 10 Elect Director John P. Mascotte Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 11 Elect Director Suzanne Nora Johnson Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 12 Elect Director Ian C. Read Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 13 Elect Director Stephen W. Sanger Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 14 Elect Director Marc Tessier-Lavigne Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 15 Ratify Auditors Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 17 Publish Political Contributions SH Against Against Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 18 Provide Right to Act by Written Consent SH Against For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 19 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Pfizer Inc. PFE 26-Apr-12 Annual 28-Feb-12 20 Non-Employee Director Compensation SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director C. Barshefsky Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director U.M. Burns Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director K.I. Chenault Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director P. Chernin Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director T.J. Leonsis Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director J. Leschly Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director R.C. Levin Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director R.A. McGinn Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director E.D. Miller Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director S.S. Reinemund Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Elect Director R.D. Walter Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 Director R.A. Williams Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 2 Ratify Auditors Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 4 Amend Omnibus Stock Plan Mgmt For For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 5 Provide for Cumulative Voting SH Against For American Express Company AXP 30-Apr-12 Annual 01-Mar-12 6 Require Independent Board Chairman SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction EMC Corporation EMC 01-May-12 Annual 01-Mar-12 1 Elect Director Michael W. Brown Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 2 Elect Director Randolph L. Cowen Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 3 Elect Director Gail Deegan Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 4 Elect Director James S. DiStasio Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 5 Elect Director John R. Egan Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 6 Elect Director Edmund F. Kelly Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 7 Elect Director Windle B. Priem Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 8 Elect Director Paul Sagan Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 9 Elect Director David N. Strohm Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 10 Elect Director Joseph M. Tucci Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 11 Ratify Auditors Mgmt For For EMC Corporation EMC 01-May-12 Annual 01-Mar-12 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 1 Elect Director Shona L. Brown Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 2 Elect Director Ian M. Cook Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 3 Elect Director Dina Dublon Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 4 Elect Director Victor J. Dzau Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 5 Elect Director Ray L. Hunt Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 6 Elect Director Alberto Ibarguen Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 7 Elect Director Indra K. Nooyi Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 8 Elect Director Sharon Percy Rockefeller Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 9 Elect Director James J. Schiro Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 10 Elect Director Lloyd G. Trotter Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 11 Elect Director Daniel Vasella Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 12 Elect Director Alberto Weisser Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 13 Ratify Auditors Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 15 Amend Omnibus Stock Plan Mgmt For For PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 16 Report on Lobbying Payments and Policy SH Against Against PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 17 Establish Risk Oversight Committee SH Against Against PepsiCo, Inc. PEP 02-May-12 Annual 02-Mar-12 18 Require Independent Board Chairman SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 1 Elect Director Stephen R. Demeritt Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 2 Elect Director Robert M. Hernandez Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 3 Elect Director Julie F. Holder Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 4 Elect Director Lewis M. Kling Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 5 Elect Director David W. Raisbeck Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 7 Approve Omnibus Stock Plan Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 8 Ratify Auditors Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 9 Eliminate Supermajority Vote Provisions Mgmt For For Eastman Chemical Company EMN 03-May-12 Annual 09-Mar-12 10 Provide Right to Act by Written Consent SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director James F. Wright Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Johnston C. Adams Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Peter D. Bewley Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Jack C. Bingleman Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Richard W. Frost Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Cynthia T. Jamison Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director George MacKenzie Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 Elect Director Edna K. Morris Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 2 Ratify Auditors Mgmt For For Tractor Supply Company TSCO 03-May-12 Annual 09-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 1 Elect Director F. Duane Ackerman Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 2 Elect Director Michael J. Burns Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 3 Elect Director D. Scott Davis Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 4 Elect Director Stuart E. Eizenstat Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 5 Elect Director Michael L. Eskew Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 6 Elect Director William R. Johnson Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 7 Elect Director Candace Kendle Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 8 Elect Director Ann M. Livermore Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 9 Elect Director Rudy H.P. Markham Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 10 Elect Director Clark T. Randt, Jr. Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 11 Elect Director John W. Thompson Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 12 Elect Director Carol B. Tome Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 13 Ratify Auditors Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 14 Approve Omnibus Stock Plan Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 15 Amend Qualified Employee Stock Purchase Plan Mgmt For For United Parcel Service, Inc. UPS 03-May-12 Annual 05-Mar-12 16 Report on Lobbying Contributions and Expenses SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Robert J. Coury Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Rodney L. Piatt Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Heather Bresch Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Wendy Cameron Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Robert J. Cindrich Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Neil Dimick Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Douglas J. Leech Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Joseph C. Maroon Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Mark W. Parrish Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director C.B. Todd Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 Elect Director Randall L. Vanderveen Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 2 Ratify Auditors Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 3 Amend Omnibus Stock Plan Mgmt For For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 5 Report on Political Contributions SH Against For Mylan Inc. MYL 04-May-12 Annual 23-Mar-12 6 Require Independent Board Chairman SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Warren E. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Charles T. Munger Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Howard G. Buffett Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Stephen B. Burke Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Susan L. Decker Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director William H. Gates, III Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director David S. Gottesman Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Charlotte Guyman Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Donald R. Keough Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Thomas S. Murphy Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Ronald L. Olson Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 Elect Director Walter Scott, Jr. Mgmt For For Berkshire Hathaway Inc. BRK.B 05-May-12 Annual 07-Mar-12 2 Adopt Policy on Succession Planning SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 1 Elect Director Daniel P. Amos Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 2 Elect Director John Shelby Amos, II Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 3 Elect Director Paul S. Amos, II Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 4 Elect Director Kriss Cloninger, III Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 5 Elect Director Elizabeth J. Hudson Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 6 Elect Director Douglas W. Johnson Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 7 Elect Director Robert B. Johnson Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 8 Elect Director Charles B. Knapp Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 9 Elect Director E. Stephen Purdom Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 10 Elect Director Barbara K. Rimer Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 11 Elect Director Marvin R. Schuster Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 12 Elect Director Melvin T. Stith Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 13 Elect Director David Gary Thompson Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 14 Elect Director Takuro Yoshida Mgmt For Against Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 16 Amend Omnibus Stock Plan Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 17 Amend Executive Incentive Bonus Plan Mgmt For For Aflac Incorporated AFL 07-May-12 Annual 29-Feb-12 18 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction CSX Corporation CSX 09-May-12 Annual 09-Mar-12 1 Elect Director Donna M. Alvarado Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 2 Elect Director John B. Breaux Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 3 Elect Director Pamela L. Carter Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 4 Elect Director Steven T. Halverson Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 5 Elect Director Edward J. Kelly, III Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 6 Elect Director Gilbert H. Lamphere Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 7 Elect Director John D. McPherson Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 8 Elect Director Timothy T. O'Toole Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 9 Elect Director David M. Ratcliffe Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 10 Elect Director Donald J. Shepard Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 11 Elect Director Michael J. Ward Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 12 Elect Director J.C. Watts, Jr. Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 13 Elect Director J. Steven Whisler Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 14 Ratify Auditors Mgmt For For CSX Corporation CSX 09-May-12 Annual 09-Mar-12 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director S. James Nelson Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director Gary L. Rosenthal Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director William T. Van Kleef Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Intel Corporation INTC 17-May-12 Annual 19-Mar-12 1 Elect Director Charlene Barshefsky Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 2 Elect Director Andy D. Bryant Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 3 Elect Director Susan L. Decker Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 4 Elect Director John J. Donahoe Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 5 Elect Director Reed E. Hundt Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 6 Elect Director Paul S. Otellini Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 7 Elect Director James D. Plummer Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 8 Elect Director David S. Pottruck Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 9 Elect Director Frank D. Yeary Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 10 Elect Director David B. Yoffie Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 11 Ratify Auditors Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Intel Corporation INTC 17-May-12 Annual 19-Mar-12 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 1 Elect Director F. Duane Ackerman Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 2 Elect Director Francis S. Blake Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 3 Elect Director Ari Bousbib Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 4 Elect Director Gregory D. Brenneman Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 5 Elect Director J. Frank Brown Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 6 Elect Director Albert P. Carey Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 7 Elect Director Armando Codina Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 8 Elect Director Bonnie G. Hill Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 9 Elect Director Karen L. Katen Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 10 Elect Director Ronald L. Sargent Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 11 Ratify Auditors Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 13 Amend Qualified Employee Stock Purchase Plan Mgmt For For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote SH Against Against The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 15 Prepare Employment Diversity Report SH Against For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 16 Amend Right to Act by Written Consent SH Against For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 17 Amend Bylaws Call Special Meetings SH Against For The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 18 Report on Charitable Contributions SH Against Against The Home Depot, Inc. HD 17-May-12 Annual 19-Mar-12 19 Adopt Storm Water Run-off Management Policy SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 1 Elect Director Michael J. Kowalski Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 2 Elect Director Rose Marie Bravo Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 3 Elect Director Gary E. Costley Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 4 Elect Director Lawrence K. Fish Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 5 Elect Director Abby F. Kohnstamm Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 6 Elect Director Charles K. Marquis Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 7 Elect Director Peter W. May Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 8 Elect Director William A. Shutzer Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 9 Elect Director Robert S. Singer Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 10 Ratify Auditors Mgmt For For Tiffany & Co. TIF 17-May-12 Annual 20-Mar-12 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 1 Elect Director David W. Dorman Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 2 Elect Director Massimo Ferragamo Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 3 Elect Director Mirian M. Graddick-Weir Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 4 Elect Director J. David Grissom Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 5 Elect Director Bonnie G. Hill Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 6 Elect Director Jonathan S. Linen Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 7 Elect Director Thomas C. Nelson Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 8 Elect Director David C. Novak Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 9 Elect Director Thomas M. Ryan Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 10 Elect Director Jing-Shyh S. Su Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 11 Elect Director Robert D. Walter Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 12 Ratify Auditors Mgmt For For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 14 Require Independent Board Chairman SH Against For YUM! Brands, Inc. YUM 17-May-12 Annual 19-Mar-12 15 Adopt and Implement Sustainable Palm Oil Policy SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 1 Elect Director Fernando Aguirre Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 2 Elect Director Mark T. Bertolini Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 3 Elect Director Frank M. Clark Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 4 Elect Director Betsy Z. Cohen Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 5 Elect Director Molly J. Coye Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 6 Elect Director Roger N. Farah Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 7 Elect Director Barbara Hackman Franklin Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 8 Elect Director Jeffrey E. Garten Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 9 Elect Director Ellen M. Hancock Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 10 Elect Director Richard J. Harrington Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 11 Elect Director Edward J. Ludwig Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 12 Elect Director Joseph P. Newhouse Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 13 Ratify Auditors Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 15 Provide for Cumulative Voting SH Against For Aetna Inc. AET 18-May-12 Annual 16-Mar-12 00817Y108 16 Report on Political Contributions SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 1 Elect Director James C. Flores Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 2 Elect Director Isaac Arnold, Jr. Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 3 Elect Director Alan R. Buckwalter, III Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 4 Elect Director Jerry L. Dees Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 5 Elect Director Tom H. Delimitros Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 6 Elect Director Thomas A. Fry, III Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 7 Elect Director Charles G. Groat Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 8 Elect Director John H. Lollar Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 9 Ratify Auditors Mgmt For For Plains Exploration & Production Company PXP 18-May-12 Annual 29-Mar-12 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Elaine Agather Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Jeffrey N. Boyer Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Kosta N. Kartsotis Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Diane Neal Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Thomas M. Nealon Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Elysia Holt Ragusa Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Jal S. Shroff Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director James E. Skinner Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Michael Steinberg Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director Donald J. Stone Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 Elect Director James M. Zimmerman Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 3 Ratify Auditors Mgmt For For Fossil, Inc. FOSL 23-May-12 Annual 30-Mar-12 4 Report on Supply Chain Environmental Management SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 1 Elect Director Jeffrey P. Bezos Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 2 Elect Director Tom A. Alberg Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 3 Elect Director John Seely Brown Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 4 Elect Director William B. Gordon Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 5 Elect Director Jamie S. Gorelick Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 6 Elect Director Blake G. Krikorian Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 7 Elect Director Alain Monie Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 8 Elect Director Jonathan J. Rubinstein Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 9 Elect Director Thomas O. Ryder Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 10 Elect Director Patricia Q. Stonesifer Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 11 Ratify Auditors Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 12 Amend Omnibus Stock Plan Mgmt For For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 13 Report on Climate Change SH Against For Amazon.com, Inc. AMZN 24-May-12 Annual 02-Apr-12 14 Report on Political Contributions SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 1 Elect Director Thomas F. Bogan Mgmt For For Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 2 Elect Director Nanci E. Caldwell Mgmt For For Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 3 Elect Director Gary E. Morin Mgmt For For Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 4 Amend Omnibus Stock Plan Mgmt For For Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 5 Ratify Auditors Mgmt For For Citrix Systems, Inc. CTXS 24-May-12 Annual 02-Apr-12 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 1 Elect Director Robert A. Eckert Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 2 Elect Director Enrique Hernandez, Jr. Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 3 Elect Director Jeanne P. Jackson Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 4 Elect Director Andrew J. Mckenna Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 5 Elect Director Donald Thompson Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 7 Approve Omnibus Stock Plan Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 8 Declassify the Board of Directors Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 9 Provide Right to Call Special Meeting Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 10 Ratify Auditors Mgmt For For McDonald's Corporation MCD 24-May-12 Annual 27-Mar-12 11 Report on Policy Responses to Children's Health Concerns and Fast Food SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 1 Elect Director Linnet F. Deily Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 2 Elect Director Robert E. Denham Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 3 Elect Director Chuck Hagel Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 4 Elect Director Enrique Hernandez, Jr. Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 5 Elect Director George L. Kirkland Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 6 Elect Director Charles W. Moorman, IV Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 7 Elect Director Kevin W. Sharer Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 8 Elect Director John G. Stumpf Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 9 Elect Director Ronald D. Sugar Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 10 Elect Director Carl Ware Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 11 Elect Director John S. Watson Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 12 Ratify Auditors Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 14 Remove Exclusive Venue Provision SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 15 Require Independent Board Chairman SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 16 Report on Lobbying Payments and Policy SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 17 Adopt Guidelines for Country Selection SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 18 Report on Hydraulic Fracturing Risks to Company SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 19 Report on Accident Risk Reduction Efforts SH Against Against Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 20 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Chevron Corporation CVX 30-May-12 Annual 04-Apr-12 21 Request Director Nominee with Environmental Qualifications SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 1 Elect Director Gary G. Benanav Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 2 Elect Director Maura C. Breen Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 3 Elect Director William J. Delaney Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 4 Elect Director Nicholas J. Lahowchic Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 5 Elect Director Thomas P. Mac Mahon Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 6 Elect Director Frank Mergenthaler Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 7 Elect Director Woodrow A. Myers, Jr. Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 8 Elect Director John O. Parker, Jr. Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 9 Election Of Director: George Paz Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 10 Election Of Director: Myrtle S. Potter Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 11 Elect Director William L. Roper Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 12 Elect Director Samuel K. Skinner Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 13 Elect Director Seymour Sternberg Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 14 Ratify Auditors Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 16 Report on Political Contributions SH Against For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30-May-12 Annual 11-Apr-12 30219G108 17 Provide Right to Act by Written Consent SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director M.J. Boskin Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director P. Brabeck-Letmathe Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director L.R. Faulkner Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director J.S. Fishman Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director H.H. Fore Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director K.C. Frazier Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director W.W. George Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director S.J. Palmisano Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director S.S. Reinemund Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director R.W. Tillerson Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 Elect Director E.E. Whitacre, Jr. Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 2 Ratify Auditors Mgmt For For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 4 Require Independent Board Chairman SH Against For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 5 Require a Majority Vote for the Election of Directors SH Against For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 6 Report on Political Contributions SH Against For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH Against Against Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 8 Report on Hydraulic Fracturing Risks to Company SH Against For Exxon Mobil Corporation XOM 30-May-12 Annual 04-Apr-12 30231G102 9 Adopt Quantitative GHG Goals for Products and Operations SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 1 Elect Director Aida M. Alvarez Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 2 Elect Director James W. Breyer Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 3 Elect Director M. Michele Burns Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 4 Elect Director James I. Cash, Jr. Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 5 Elect Director Roger C. Corbett Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 6 Elect Director Douglas N. Daft Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 7 Elect Director Michael T. Duke Mgmt For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 8 Elect Director Marissa A. Mayer Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 9 Elect Director Gregory B. Penner Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 10 Elect Director Steven S. Reinemund Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 11 Elect Director H. Lee Scott, Jr. Mgmt For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 12 Elect Director Arne M. Sorenson Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 13 Elect Director Jim C. Walton Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 14 Elect Director S. Robson Walton Mgmt For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 15 Elect Director Christopher J. Williams Mgmt For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 16 Elect Director Linda S. Wolf Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 17 Ratify Auditors Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 18 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 19 Report on Political Contributions SH Against For Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 20 Request Director Nominee withPatient Safety and Healthcare Quality Experience SH Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Annual 04-Apr-12 21 Performance-Based Equity Awards SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 1 Elect Director Caroline D. Dorsa Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 2 Elect Director Stelios Papadopoulos Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 3 Elect Director George A. Scangos Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 4 Elect Director Lynn Schenk Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 5 Elect Director Alexander J. Denner Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 6 Elect Director Nancy L. Leaming Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 7 Elect Director Richard C. Mulligan Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 8 Elect Director Robert W. Pangia Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 9 Elect Director Brian S. Posner Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 10 Elect Director Eric K. Rowinsky Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 11 Elect Director Stephen A. Sherwin Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 12 Elect Director William D. Young Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 13 Ratify Auditors Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 14 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 15 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Mgmt For Against Biogen Idec Inc. BIIB 08-Jun-12 Annual 10-Apr-12 09062X103 16 Provide Right to Call Special Meeting Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Robert J. Hugin Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Richard W. Barker Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Michael D. Casey Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Carrie S. Cox Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Rodman L. Drake Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Michael A. Friedman Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Gilla Kaplan Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director James J. Loughlin Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 Elect Director Ernest Mario Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 2 Ratify Auditors Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 3 Amend Omnibus Stock Plan Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Celgene Corporation CELG 13-Jun-12 Annual 18-Apr-12 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Roxanne S. Austin Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Calvin Darden Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Mary N. Dillon Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director James A. Johnson Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Mary E. Minnick Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Anne M. Mulcahy Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Derica W. Rice Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Stephen W. Sanger Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Gregg W. Steinhafel Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director John G. Stumpf Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 Elect Director Solomon D. Trujillo Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 2 Ratify Auditors Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 3 Approve Executive Incentive Bonus Plan Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 5 Report on Electronics Recycling and Preventing E-Waste Export SH Against Against Target Corporation TGT 13-Jun-12 Annual 16-Apr-12 87612E106 6 Prohibit Political Contributions SH Against Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Arnold S. Barron Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Macon F. Brock, Jr. Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Mary Anne Citrino Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director J. Douglas Perry Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Thomas A. Saunders, III Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Thomas E. Whiddon Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 Elect Director Carl P. Zeithaml Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Dollar Tree, Inc. DLTR 14-Jun-12 Annual 13-Apr-12 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Larry Page Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Sergey Brin Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Eric E. Schmidt Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director L. John Doerr Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Diane B. Greene Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director John L. Hennessy Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Ann Mather Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Paul S. Otellini Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director K. Ram Shriram Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 Elect Director Shirley M. Tilghman Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 2 Ratify Auditors Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 3 Authorize a New Class of Common Stock Mgmt For Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 4 Increase Authorized Common Stock Mgmt For Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Mgmt For For Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 6 Approve Omnibus Stock Plan Mgmt For Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 7 Approve Omnibus Stock Plan Mgmt For Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote SH Against Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits SH Against Against Google Inc. GOOG 21-Jun-12 Annual 23-Apr-12 38259P508 10 Approve Recapitalization Plan for all Stock to have One-vote per Share SH Against For THE PROFIT OPPORTUNITY FUND Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction LoopNet, Inc. LOOP 11-Jul-11 Special 01-Jun-11 1 Approve Merger Agreement Mgmt For For LoopNet, Inc. LOOP 11-Jul-11 Special 01-Jun-11 2 Advisory Vote on Golden Parachutes Mgmt For For LoopNet, Inc. LOOP 11-Jul-11 Special 01-Jun-11 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 Elect Director G. Bradford Bulkley Mgmt For For Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 Elect Director Mitchell S. Feiger Mgmt For For Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 Elect Director Richard W. Gilbert Mgmt For For Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 Elect Director Arthur L. Knight Mgmt For For Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Calamos Asset Management, Inc. CLMS 21-Jul-11 Annual 13-Jun-11 12811R104 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction BE Aerospace, Inc. BEAV 26-Jul-11 Annual 03-Jun-11 Elect Director Robert J. Khoury Mgmt For For BE Aerospace, Inc. BEAV 26-Jul-11 Annual 03-Jun-11 Elect Director Jonathan M. Schofield Mgmt For For BE Aerospace, Inc. BEAV 26-Jul-11 Annual 03-Jun-11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For BE Aerospace, Inc. BEAV 26-Jul-11 Annual 03-Jun-11 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year BE Aerospace, Inc. BEAV 26-Jul-11 Annual 03-Jun-11 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director A. Alexander McLean, III Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director James R. Gilreath Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director William S. Hummers, III Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director Charles D. Way Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director Ken R. Bramlett, Jr. Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director Darrell E. Whitaker Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 Elect Director Scott J. Vassalluzzo Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 2 Ratify Auditors Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 3 Approve Omnibus Stock Plan Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For World Acceptance Corporation WRLD 03-Aug-11 Annual 17-Jun-11 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director Strauss Zelnick Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director Robert A. Bowman Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director SungHwan Cho Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director Michael Dornemann Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director Brett Icahn Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director J Moses Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director James L. Nelson Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 Elect Director Michael Sheresky Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 2 Amend Omnibus Stock Plan Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 3 Approve Management Agreement Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Take-Two Interactive Software, Inc. TTWO 26-Sep-11 Annual 28-Jul-11 6 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction NuVasive, Inc. NUVA 28-Sep-11 Special 08-Aug-11 1 Increase Authorized Common Stock Mgmt For For NuVasive, Inc. NUVA 28-Sep-11 Special 08-Aug-11 2 Approve Issuance of Warrants/Convertible Debentures Mgmt For For NuVasive, Inc. NUVA 28-Sep-11 Special 08-Aug-11 3 Adjourn Meeting Mgmt For For NuVasive, Inc. NUVA 28-Sep-11 Special 08-Aug-11 4 Other Business Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 Elect Director Wen-Liang William Hsu Mgmt For For OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 Elect Director Henry Yang Mgmt For For OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 2 Ratify Auditors Mgmt For For OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 3 Amend Omnibus Stock Plan Mgmt For For OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For OmniVision Technologies, Inc. OVTI 29-Sep-11 Annual 01-Aug-11 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction RealNetworks, Inc. RNWK 16-Nov-11 Annual 04-Oct-11 75605L104 Elect Director Janice Roberts Mgmt For For RealNetworks, Inc. RNWK 16-Nov-11 Annual 04-Oct-11 75605L104 Elect Director Michael B. Slade Mgmt For For RealNetworks, Inc. RNWK 16-Nov-11 Annual 04-Oct-11 75605L104 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against RealNetworks, Inc. RNWK 16-Nov-11 Annual 04-Oct-11 75605L104 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year RealNetworks, Inc. RNWK 16-Nov-11 Annual 04-Oct-11 75605L104 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director Michael L. Baur Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director Steven R. Fischer Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director Michael J. Grainger Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director Steven H. Owings Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director John P. Reilly Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 Elect Director Charles R. Whitchurch Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Scan Source, Inc. SCSC 01-Dec-11 Annual 13-Oct-11 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 Elect Director Ira S. Kaplan Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 Elect Director Stanton D. Sloane Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 2 Ratify Auditors Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 3 Amend Omnibus Stock Plan Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 6 Permit Separation of Chairman of the Board and Chief Executive Officer Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 7 Amend Bylaws Relating to Stockholder Nominations Mgmt For For Comtech Telecommunications Corp. CMTL 13-Jan-12 Annual 21-Nov-11 8 Require Advance Notice for Shareholder Proposals Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 1 Elect Director A. George Battle Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 2 Elect Director Nicholas F. Graziano Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 3 Elect Director Mark N. Greene Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 4 Elect Director James D. Kirsner Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 5 Elect Director William J. Lansing Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 6 Elect Director Rahul N. Merchant Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 7 Elect Director David A. Rey Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 8 Elect Director Duane E. White Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 9 Approve Omnibus Stock Plan Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fair Isaac Corporation FICO 07-Feb-12 Annual 13-Dec-11 11 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Ralf R. Boer Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Stephen P. Cortinovis Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director David J. Drury Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Dean A. Foate Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Peter Kelly Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Phil R. Martens Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director John L. Nussbaum Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Michael V. Schrock Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 Elect Director Mary A. Winston Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 2 Ratify Auditors Mgmt For For Plexus Corp. PLXS 15-Feb-12 Annual 08-Dec-11 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 Elect Director Duncan S. Gage Mgmt For For Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 Elect Director Charles B. Newsome Mgmt For For Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 Elect Director H.O. Woltz III Mgmt For For Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 3 Amend Omnibus Stock Plan Mgmt For For Insteel Industries, Inc. IIIN 21-Feb-12 Annual 19-Dec-11 45774W108 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction The Toro Company TTC 20-Mar-12 Annual 23-Jan-12 Elect Director Janet K. Cooper Mgmt For For The Toro Company TTC 20-Mar-12 Annual 23-Jan-12 Elect Director Gary L. Ellis Mgmt For For The Toro Company TTC 20-Mar-12 Annual 23-Jan-12 Elect Director Gregg W. Steinhafel Mgmt For For The Toro Company TTC 20-Mar-12 Annual 23-Jan-12 2 Ratify Auditors Mgmt For For The Toro Company TTC 20-Mar-12 Annual 23-Jan-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Rollins, Inc. ROL 24-Apr-12 Annual 02-Mar-12 Elect Director Gary W. Rollins Mgmt For For Rollins, Inc. ROL 24-Apr-12 Annual 02-Mar-12 Elect Director Larry L. Prince Mgmt For For Rollins, Inc. ROL 24-Apr-12 Annual 02-Mar-12 Elect Director Henry B. Tippie Mgmt For For Rollins, Inc. ROL 24-Apr-12 Annual 02-Mar-12 2 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Jeffrey Lubell Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Joseph Coulombe Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Robert L. Harris, II Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Mark S. Maron Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Marcello Bottoli Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director G. Louis Graziadio, III Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 Elect Director Seth R. Johnson Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 2 Ratify Auditors Mgmt For For True Religion Apparel, Inc. TRLG 25-Apr-12 Annual 13-Mar-12 89784N104 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 1 Declassify the Board of Directors Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 2 Elect Director Timothy K. Armour Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 3 Elect Director J. Richard Fredericks Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 4 Elect Director Lawrence E. Kochard Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 5 Ratify Auditors Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 6 Amend Omnibus Stock Plan Mgmt For For Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Janus Capital Group Inc. JNS 26-Apr-12 Annual 01-Mar-12 47102X105 8 Require Independent Board Chairman SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Regal Beloit Corporation RBC 30-Apr-12 Annual 12-Mar-12 1 Elect Director Stephen M. Burt Mgmt For For Regal Beloit Corporation RBC 30-Apr-12 Annual 12-Mar-12 2 Elect Director Henry W. Knueppel Mgmt For For Regal Beloit Corporation RBC 30-Apr-12 Annual 12-Mar-12 3 Elect Director Dean A. Foate Mgmt For For Regal Beloit Corporation RBC 30-Apr-12 Annual 12-Mar-12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Regal Beloit Corporation RBC 30-Apr-12 Annual 12-Mar-12 5 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Edwin L. Artzt Mgmt For For GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Raymond C. Avansino , Jr. Mgmt For For GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Richard L. Bready Mgmt For Withhold GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Mario J. Gabelli Mgmt For Withhold GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Eugene R. McGrath Mgmt For For GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Robert S. Prather, Jr. Mgmt For Withhold GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 Elect Director Elisa M. Wilson Mgmt For Withhold GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For GAMCO Investors, Inc. GBL 01-May-12 Annual 26-Mar-12 3 Approve Conversion of Securities Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Ronald W. Allen Mgmt For Withhold Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Bruce A. Campbell Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director C. Robert Campbell Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director C. John Langley, Jr. Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Tracy A. Leinbach Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Larry D. Leinweber Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director G. Michael Lynch Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Ray A. Mundy Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 Elect Director Gary L. Paxton Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 2 Ratify Auditors Mgmt For For Forward Air Corporation FWRD 07-May-12 Annual 15-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Insperity, Inc. NSP 15-May-12 Annual 16-Mar-12 45778Q107 Elect Director Paul J. Sarvadi Mgmt For For Insperity, Inc. NSP 15-May-12 Annual 16-Mar-12 45778Q107 Elect Director Austin P. Young Mgmt For For Insperity, Inc. NSP 15-May-12 Annual 16-Mar-12 45778Q107 2 Approve Omnibus Stock Plan Mgmt For For Insperity, Inc. NSP 15-May-12 Annual 16-Mar-12 45778Q107 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Insperity, Inc. NSP 15-May-12 Annual 16-Mar-12 45778Q107 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director S. James Nelson Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director Gary L. Rosenthal Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 Elect Director William T. Van Kleef Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For Oil States International, Inc. OIS 15-May-12 Annual 26-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director John G. Pasqualetto Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director Joseph A. Edwards Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director William M. Feldman Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director Mural R. Josephson Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director George M. Morvis Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director Clifford Press Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 Elect Director Michael D. Rice Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 2 Ratify Auditors Mgmt For For SeaBright Holdings, Inc. SBX 15-May-12 Annual 02-Apr-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Syneron Medical Ltd. ELOS 15-May-12 Annual 10-Apr-12 M87245102 1 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Syneron Medical Ltd. ELOS 15-May-12 Annual 10-Apr-12 M87245102 2 Reelect David Schlachet and Elect Dominick Arena as Direcctors Mgmt For Against Syneron Medical Ltd. ELOS 15-May-12 Annual 10-Apr-12 M87245102 3 Approve Stock Option Plan Grants to Chairman of the Board Mgmt For Against Syneron Medical Ltd. ELOS 15-May-12 Annual 10-Apr-12 M87245102 4 Transact Other Business (Non-Voting) Mgmt Syneron Medical Ltd. ELOS 15-May-12 Annual 10-Apr-12 M87245102 5 Review Financial Statements for 2011 Mgmt Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Joel P. Moskowitz Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Richard A. Alliegro Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Frank Edelstein Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Richard A. Kertson Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Milton L. Lohr Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 Elect Director Siegfried Mussig Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Ceradyne, Inc. CRDN 16-May-12 Annual 21-Mar-12 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 Elect Director David H. Hannah Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 Elect Director Mark V. Kaminski Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 Elect Director Gregg J. Mollins Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 Elect Director Andrew G. Sharkey, Iii Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 2 Increase Authorized Common Stock Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 4 Require Independent Board Chairman SH Against For Reliance Steel & Aluminum Co. RS 16-May-12 Annual 30-Mar-12 5 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 1 Elect Director Steven Laub Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 2 Elect Director Tsung-ching Wu Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 3 Elect Director David Sugishita Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 4 Elect Director Papken Der Torossian Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 5 Elect Director Jack L. Saltich Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 6 Elect Director Charles Carinalli Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 7 Elect Director Edward Ross Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 8 Ratify Auditors Mgmt For For Atmel Corporation ATML 17-May-12 Annual 26-Mar-12 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Charles J. Abbe Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Robert P. Akins Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Edward H. Braun Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Michael R. Gaulke Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director William G. Oldham Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Eric M. Ruttenberg Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Peter J. Simone Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Young K. Sohn Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 Elect Director Jon D. Tompkins Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cymer, Inc. CYMI 22-May-12 Annual 26-Mar-12 4 Other Business Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Anthony W. Bour Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Thomas S. Everist Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Mark E. Griffin Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Kevin T. Kirby Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Marc E. LeBaron Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Cynthia H. Milligan Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 Elect Director Daniel A. Rykhus Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 3 Amend Omnibus Stock Plan Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 4 Ratify Auditors Mgmt For For Raven Industries, Inc. RAVN 22-May-12 Annual 04-Apr-12 5 Approval of Amended and Restated Bylaws Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Oliver G. Brewer, III Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Samuel H. Armacost Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Ronald S. Beard Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director John C. Cushman, III Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Yotaro Kobayashi Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director John F. Lundgren Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Adebayo O. Ogunlesi Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Richard L. Rosenfield Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 Elect Director Anthony S. Thornley Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For Callaway Golf Company ELY 23-May-12 Annual 26-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction The Boston Beer Company, Inc. SAM 23-May-12 Annual 26-Mar-12 Elect Director David A. Burwick Mgmt For Withhold The Boston Beer Company, Inc. SAM 23-May-12 Annual 26-Mar-12 Elect Director Pearson C. Cummin, III Mgmt For Withhold The Boston Beer Company, Inc. SAM 23-May-12 Annual 26-Mar-12 Elect Director Jeanne-Michel Valette Mgmt For Withhold The Boston Beer Company, Inc. SAM 23-May-12 Annual 26-Mar-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 Elect Director John J. Engel Mgmt For For WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 Elect Director Steven A. Raymund Mgmt For For WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 Elect Director Lynn M. Utter Mgmt For For WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 Elect Director William J. Vareschi, Jr. Mgmt For For WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For WESCO International, Inc. WCC 23-May-12 Annual 28-Mar-12 95082P105 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 1 Elect Director Peter C. Farrell Mgmt For For NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 2 Elect Director Lesley H. Howe Mgmt For For NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 3 Elect Director Eileen M. More Mgmt For For NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 5 Ratify Auditors Mgmt For For NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 6 Amend Omnibus Stock Plan Mgmt For For NuVasive, Inc. NUVA 24-May-12 Annual 28-Mar-12 7 Other Business Mgmt For Against Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director George R. Christmas Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director B.J. Duplantis Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Peter D. Kinnear Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director John P. Laborde Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Robert S. Murley Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Richard A. Pattarozzi Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Donald E. Powell Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Kay G. Priestly Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director Phyllis M. Taylor Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 Elect Director David H. Welch Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 2 Ratify Auditors Mgmt For For Stone Energy Corporation SGY 24-May-12 Annual 26-Mar-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Vera Bradley, Inc. VRA 24-May-12 Annual 11-Apr-12 92335C106 Elect Director Robert J. Hall Mgmt For Withhold Vera Bradley, Inc. VRA 24-May-12 Annual 11-Apr-12 92335C106 Elect Director P. Michael Miller Mgmt For Withhold Vera Bradley, Inc. VRA 24-May-12 Annual 11-Apr-12 92335C106 Elect Director Edward M. Schmults Mgmt For For Vera Bradley, Inc. VRA 24-May-12 Annual 11-Apr-12 92335C106 2 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Norman Axelrod Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Harold F. Compton Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Barbara Eisenberg Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Nomi Ghez Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Maurice S. Reznik Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 Elect Director Karen Rose Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Maidenform Brands, Inc. MFB 25-May-12 Annual 05-Apr-12 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 1 Elect Director Robert J. Boehlke Mgmt For Against MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 2 Elect Director Emmanuel T. Hernandez Mgmt For Against MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 4 Ratify Auditors Mgmt For For MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 5 Approve Repricing of Options Mgmt For For MEMC Electronic Materials, Inc. WFR 25-May-12 Annual 05-Apr-12 6 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 Elect Director Kevin G. Wills Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 Elect Director Jay C. Bisgard Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 Elect Director Mary Jane England Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 Elect Director John A. Wickens Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 Elect Director William D. Novelli Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 3 Ratify Auditors Mgmt For For Healthways, Inc. HWAY 31-May-12 Annual 04-Apr-12 4 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 Elect Director Roger L. Davenport Mgmt For For MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 Elect Director V. Raman Kumar Mgmt For For MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 Elect Director Frank Baker Mgmt For For MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 2 Ratify Auditors Mgmt For For MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For MModal Inc. MODL 01-Jun-12 Annual 04-Apr-12 60689B107 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Morris Goldfarb Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Sammy Aaron Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Thomas J. Brosig Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Alan Feller Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Jeffrey Goldfarb Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Carl Katz Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Laura Pomerantz Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Willem van Bokhorst Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Cheryl Vitali Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 Elect Director Richard White Mgmt For For G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against G-III Apparel Group, Ltd. GIII 05-Jun-12 Annual 27-Apr-12 36237H101 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Richard L. Markee Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director B. Michael Becker Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Catherine E. Buggeln Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director John H. Edmondson Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director David H. Edwab Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Richard L. Perkal Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Beth M. Pritchard Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Katherine Savitt-Lennon Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 Elect Director Anthony N. Truesdale Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 3 Amend Omnibus Stock Plan Mgmt For For Vitamin Shoppe, Inc. VSI 07-Jun-12 Annual 09-Apr-12 92849E101 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction First Cash Financial Services, Inc. FCFS 12-Jun-12 Annual 18-Apr-12 31942D107 Elect Director Rick L. Wessel Mgmt For For First Cash Financial Services, Inc. FCFS 12-Jun-12 Annual 18-Apr-12 31942D107 2 Ratify Auditors Mgmt For For First Cash Financial Services, Inc. FCFS 12-Jun-12 Annual 18-Apr-12 31942D107 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 1 Elect Director John H. Johnson Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 2 Elect Director Susan B. Bayh Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 3 Elect Director Dennis M. Fenton Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 4 Elect Director David L. Urdal Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 5 Amend Omnibus Stock Plan Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Dendreon Corporation DNDN 13-Jun-12 Annual 18-Apr-12 24823Q107 7 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Chico's FAS, Inc. CHS 21-Jun-12 Annual 23-Apr-12 1 Elect Director Ross E. Roeder Mgmt For For Chico's FAS, Inc. CHS 21-Jun-12 Annual 23-Apr-12 2 Elect Director Andrea M. Weiss Mgmt For For Chico's FAS, Inc. CHS 21-Jun-12 Annual 23-Apr-12 3 Approve Omnibus Stock Plan Mgmt For For Chico's FAS, Inc. CHS 21-Jun-12 Annual 23-Apr-12 4 Ratify Auditors Mgmt For For Chico's FAS, Inc. CHS 21-Jun-12 Annual 23-Apr-12 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Meeting Type Record Date CUSIP Item Number Proposal Proponent Mgmt Rec Vote Instruction Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 1 Fix Number of Directors at Eight Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director James S. Anthony Mgmt For Withhold Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director A. Frederick Banfield Mgmt For Withhold Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Douglass 'Scott' Barr Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Thomas C. Dawson Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Louis J. Fox Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Rudi P. Fronk Mgmt For Withhold Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Eliseo Gonzalez-Urien Mgmt For Withhold Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 Elect Director Jay Layman Mgmt For Withhold Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 3 Ratify KPMG LLP as Auditors Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 4 Authorize Board to Fix Remuneration of Auditors Mgmt For For Seabridge Gold Inc. SEA 27-Jun-12 Annual 10-May-12 5 Other Business Mgmt For Against
